Citation Nr: 0502323	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  95-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right-hand weakness due to multiple sclerosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for left-hand weakness due to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1984. This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO). That decision, in 
pertinent part, established entitlement to service connection 
for right and left hand weakness and assigned a 10 percent 
disability rating for each hand.

The veteran provided testimony before the undersigned at a 
hearing held in Montgomery, Alabama, in June 1999.

In December 1999, the Board remanded the case for additional 
development. 

In August 2002, the Board undertook development of this case 
pursuant to the law in effect at that time.  In light of a 
subsequent change in the law, the Board remanded this case in 
July 2003 for RO consideration.  Unfortunately, as will be 
discussed in more detail below, the Board must remand this 
case again for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (regulations promulgated to implement the statutory 
changes).  Among other things, the VCAA enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Specifically, there is no VCAA notice regarding the veteran's 
claim for an increased disability rating for bilateral hand 
weakness.  The inclusion of the regulations implementing the 
VCAA in the August 2003 supplemental statement of the case is 
not sufficient to remedy the defect.  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  See 38 C.F.R. § 3.159(e) (listing the specific 
information that must be provided to the veteran).

The duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when previously rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  The veteran's last VA orthopedic 
examination was in January 2000.  Since that time, the 
veteran has asserted that his service-connected bilateral 
hand weakness has worsened.  VA outpatient treatment records 
from 2002 show that VA examiners have described the veterans 
multiple sclerosis as worsening.  He has not been provided a 
complete examination since January 2000.  A current 
examination regarding the veteran's bilateral hand weakness 
due to multiple sclerosis is necessary.

Furthermore, multiple sclerosis is a disease that involves 
the nerves.  The Board notes that the RO has evaluated the 
veteran's bilateral hand disorder under the criteria for 
muscle injuries generally due to shell fragment wounds.  
38 C.F.R. § 4.73, Diagnostic Code 5307.  On remand, the RO 
should consider the criteria for central nervous disorders of 
the hands under the relevant diagnostic codes in 38 C.F.R. 
§ 4.124a.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for an increased 
disability rating for his bilateral hand 
weakness due to multiple sclerosis, and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) (West 
2002) and any applicable legal precedent.  

2.  The RO should obtain the veteran's 
medical records dated since 2002 from the 
VA Medical Center regarding treatment for 
the veteran's bilateral hand weakness.

3.  The RO should arrange for VA 
examination of the veteran to determine 
the current nature and extent of 
impairment arising from manifestations 
associated with his service-connected 
bilateral hand weakness due to multiple 
sclerosis.  The examiner should also 
specify any current disorder(s) or 
symptomatology that is not related to 
multiple sclerosis.  The claims folders 
should be made available to each examiner 
prior to his or her evaluation of the 
veteran.    

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

5.  After this development is completed, 
the RO should readjudicate the claim for 
an initial rating for bilateral hand 
weakness due to service-connected 
multiple sclerosis.  38 C.F.R. § 4.124a.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If the decision remains adverse, 
the RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and provide a 
reasonable opportunity for reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




